ROSE, Circuit Judge.
In what we have to say we will refer to the parties as they wore below; that is to say, we will call the plaintiff in error, Robert H. Ilassler, Inc., an Indiana corporation, the defendant, and the defendant, in error, David C. Shaw, á citizen of South Carolina, the plaintiff. The suit was originally brought in a state court and was removed to the federal. In the latter, the plaintiff secured a personal judgment against the defendant. The only questions raised by the assignments of error are whether the state court, in the first instance, and subsequently the District Court of the United States, acquired such jurisdiction over the defendant *606as would sustain a judgment in personam against it. The ease as here presented is therefore one in which the jurisdiction of the District Court, and that alone is in issue within the meaning of section 238 of the Judicial Code being Comp. St. § 1215 (Remington v. Central Pacific Ry. Co., 198 U. S. 95, 25 S. Ct. 577, 49 L. Ed. 959; Shepard v. Adams, 168 U. S. 618, 18 S. Ct. 214, 42 L. Ed. 602; Board of Trade v. Hammond Elevator Co., 198 U. S. 424, 25 S. Ct. 740, 49 L. Ed. 1111), and is therefore one over which we have no jurisdiction (The Carlo Poma, 255 U. S. 219, 41 S. Ct. 309, 65 L. Ed. 594).
In obedience to section 238a of the t Judicial Code, Act of September 14, 1922, 42 Stat. at Large 837 (Comp. St. Ann. Supp. 1923, § 1215a), the writ will be transferred to the Supr.eme Cpurt.